Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:  “axially sliding manner” should be “an axially sliding manner.”  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Examiner has assumed the “automatic piece locking device” uses an actuatable mechanical element, such as a latch or clamp, that will physically hold a plastic element against the upper template when actuated, but not when not actuated. “Electronic control member” is interpreted to be some sort of computer, sensor, or circuitry enabled to electronically actuate the locking device.  “Moving assembly” is interpreted to be any sort of actuation mechanism known in pressing such as pneumatic, hydraulic, or mechanical devices.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 refers to “two workpiece-carrying fixtures” and then refers to “said first workpiece-carrying fixture” without providing antecedent basis for this specific terminology.  Since it has not been specified that the “first workpiece-carrying fixture” is one of the “two workpiece-carrying fixtures,” this is unclear.  Examiner has assumed it is and recommends amending such as: “two workpiece-carrying fixtures comprising a first workpiece-carrying fixture and second workpiece-carrying fixture…”
Claim 1 indicates each of two workpiece-carrying fixtures has a template, and subsequently refers to “the template.”  Although the “(4)” tends to indicate it refers to a specific template, it is noted that “[g]enerally, the presence or absence of such reference characters does not affect the scope of a claim.”  See MPEP 608.01(m).  Thus, it is not entirely clear if “the template (4),(5)” such as in Claim 6 may represent either template of the two previously described, a specific one, or both. It is noted the claims sometimes appear to use the numbering throughout the claims to differentiate otherwise equivalent language when referring to the “the template,” “the recess,” etc.  In the interest of compact prosecution, Examiner has always assumed the numbers specify whether the claim language refers to this specific element in the drawings.  
Some other examples of the above where the numbers appears the only term clarity are in Claim 7 reciting: “…to selectively abut against the plastic workpiece temporarily accommodated in the recess (4a) or said template (4); …” In Claim 12, the final words of the claim: “…the template (4).” 
	Claim 15 states the pressing occurs in a direction “perpendicular to the templates.”  Since the templates have not been specified as having a direction, it is unclear how pressing can be perpendicular to them, and it is unclear how specifying pressing perpendicular to an unspecified direction is limiting.  Note Claim 15 is not dependent on Claim 5 where a first direction is specified.
	The remaining claims are rejected as being dependent on an indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP2016008551, wherein the cited figures are those of JP6340263, an alternate publication provided, and the textual citations are to the machine translation provided).
Regarding Claims 1-3, and 15, Takano teaching a machine for welding workpiece made of plastic (See Fig. 7 and paragraph [0018]), comprising workpiece-carrying fixtures [60],[50] each provided with a template having a recess to accommodate the pieces to be welded (See Fig. 7 and paragraph [0039], and note the matched shape surfaces for holding the plastic materials are templates having cavities as claimed); and a moving assembly adapted to press the workpiece-carrying fixtures [50],[60] together (See Fig. 7 and paragraph [0048], and note anything causing the moving of jig [60] is a moving assembly).  Takano further teaches an automatic piece locking device [63] adapted to selectively lock the workpieces in the template when actuated via a pressure cylinder [65] (See paragraphs [0043] and [0046]-[0047] and Fig. 
Regarding Claim 17, Takano illustrates pressing two half shells (See Fig. 7).  Although they are not specified as being for automotive lights, this is essentially an intended use since any half shell shape could theoretically form the body of an automotive light.

Claims 4-6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano as applied to Claim 1, and further in view of Sugiyama et al. (US 6,033,505).
Regarding Claims 4-6, 16 and 17, Takano teaches the method of Claim 1 as described above.  Takano fails to teach welding by a vibration member.  However, it would have been apparent that other known methods for welding half shell material held in molds would have predictably been suitable when locking the pieces in place as in Takano.  Sugiyama et al. teaches half shell pieces, each desired to be locked in place in opposing molds, can be vibration molded at its edges to produce a similar weld line as in Takano (See Sugiyama et al., col. 3, lines 38-56 and Fig. 1).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the vibration welding method of Sugiyama et al. while locking the shells in place as in Takano.  Doing so would have predictably provided either an alternative welding . 

Allowable Subject Matter
Claims 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no motivation in the art to use the specific locking device as recited Claim 7 in a welding machine as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuette (US 2019/0193799) teaching a side abutting device for positioning vehicle half shells in a welding device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746